Citation Nr: 1500455	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder, to include gastritis.


REPRESENTATION

Appellant represented by:	Fritzie M. Vammen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2010, the Veteran testified at a travel board hearing before a Veterans Law Judge who is no longer employed by the Board.  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 20.707 (2014).  Transcripts of both hearings are associated with the claims file.

The issues of 1) entitlement to a compensable disability rating for post-operative residuals of epigastric/umbilical hernia repair, and 2) entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in a January 2014 statement, an October 2014 statement, and at pp. 4-5, 18-20 of the October 2014 videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since a February 2009 final rating decision.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's gastritis at least as likely as not had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for gastritis are met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

After reviewing the record, the Board finds that the most probative evidence supports a grant of service connection for gastritis.

The Veteran has current diagnoses of gastritis, including from Dr. Alonzo Williams in January 2008, February 2008, October 2008, and October 2014.  In March 2014, Dr. Victor Williams diagnosed the Veteran with gastritis and abdominal pain.

The Veteran had in-service diagnoses of gastritis, including in December 1980 and January 1985, as well as reports of constipation in May 1980, October 1982, February 1983, and December 1983.

The Veteran also has a positive nexus opinion from Dr. Victor Williams, dated March 2014.  Dr. Williams stated that he has treated the Veteran for gastritis and abdominal pain, and has examined the Veteran on "multiple (>4) occasions and reviewed the endoscopy and biopsy."  Dr. Williams also reviewed the Veteran's service treatment records.  Based on his examinations of the Veteran and his review of the objective clinical test results, Dr. Williams concluded that "it is more likely than not that the etiology of his current gastritis and abdominal pain is related to his in-service gastritis and abdominal pain."

The opinion from Dr. Williams is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, his etiological opinion is credible based on its internal consistency and its consistency with the in-service and post-service diagnoses.  The Board further finds that the Dr. Williams' opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's gastritis is more likely than not related to his in-service gastritis and abdominal pain based on his own examination and the objective endoscopy and biopsy results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the negative VA direct nexus opinion dated August 2010, but finds that the reasoning therein is insufficient to warrant a denial of service connection.  Specifically, the examiner opined that "it is less than likely that the Veteran has a current stomach disorder that was incurred or aggravated as a result of active service outside of that related to gastritis related to alcohol."  While the in-service clinician did attribute the Veteran's gastritis to alcohol consumption in January 1985 (but not in December 1980), alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) (2014) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed.Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.")

Further, the Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009).  In such cases, VA must set forth evidence that shows by a preponderance that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed.Cir.2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).  Here, the preponderance of the evidence is against any finding of willful misconduct in the in-service onset of gastritis.  Therefore, the August 2010 VA examiner's opinion linking the Veteran's gastritis to his in-service alcohol consumption does not warrant a denial of service connection.

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for a grant of service connection for a stomach disorder, to include gastritis, have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2014).  Therefore, the claim is granted.


ORDER

Service connection for a stomach disorder, to include gastritis, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


